Citation Nr: 1639474	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1989 to February 1992.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, determined that new and material evidence had not been submitted to reopen his previously denied claim of entitlement to service connection for PTSD.  

In a June 2013 videoconference hearing, the Veteran and his spouse, accompanied by the Veteran's representative, presented oral testimony in support of the current appeal before the undersigned Veterans Law Judge.  The transcript of this hearing has been obtained and associated with the Veteran's claims file.

In a decision dated in September 2014, the Board reopened the claim for service connection for an acquired psychiatric disability, and remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this case, because every examination and evaluation report is deficient in some key aspect.  

The Veteran claims service connection for PTSD based on his experiences during the first Gulf War.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with DSM-IV (or DSM-5 for claims certified to the Board after August 13, 2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125.  

The Veteran's service personnel records show that he served in Southwest Asia from August 1990 to March 1991, in support of Operations Desert Shield and Desert Storm.  He was part of the 82nd Airborne Division, attached to a FAR (Field Artillery Regiment), and his occupational specialty was Cannon Crewman.  In the previous Decision/Remand, the Board acknowledged that the Veteran had combat service.  As such, exposure to combat stressors that are consistent with his type of service as an Army artillerist who served in Southwest Asia in a combat zone will be accepted, without any other proof necessary.  In addition, the service treatment records show that the Veteran was struck by lightning in July 1990.  

The first of the mental health evaluations addressing the issue before the Board was a September 2004 VA outpatient treatment evaluation.  At that time, the Veteran reported that he was in the field artillery, and he also made over a thousand parachute jumps.  He said he had served in the Gulf for two years and was under fire during the Gulf War.  Based on this, the examiner stated that the Veteran was exposed to combat, and that he did appear to meet criteria for combat-related PTSD.  However, he was actually in a field artillery regiment, and not an airborne infantry regiment, and he was in the Gulf for 7 months, not two years.  Thus, it is not clear to what extent the examiner's conclusion was based on circumstances consistent with his service.  

Additionally, on mental status examination, although he described his mood as depressed, his affect was somewhat incongruous with his mood; he appeared quite happy.  All other specific mental status examination findings were normal, and the DSM-IV Axis I diagnosis of PTSD was not supported by any statement as to what symptomatology the Veteran had that met the diagnostic criteria.  

A VA psychiatric examination was obtained in November 2010.  At this time, the Veteran reported that in his capacity as a combatant in the first Gulf War, he had seen burning tanks, and had seen and smelled dead bodies.  He described seeing a burnt tank with an arm hanging over the side of the hatch.  The examiner stated that the criterion of a stressor was not met, stating that the Veteran's experience was reasonably characterized as a "nonspecific and common (if upsetting) feature of service in a combat area, rather than a specific traumatizing event falling outside the norm for a soldier serving in a combat area."  There is no heightened requirement for a stressor during combat, or that a combat stressor be beyond a "normal" combat experience.  The examiner went on to state that the Veteran also did not have a response which involved intense fear, helplessness, or horror, and also lacked sufficient current symptomatology to support a diagnosis of PTSD under Axis I.  However, under Axis IV, Psychosocial and Environmental Problems, the examiner listed "exposure to the aftermath of combat, unemployment," which was otherwise unexplained.

Then, pursuant to a Board remand, another VA psychiatric examination was performed in November 2014.  The Veteran reported only the lightning strike as a stressor, which the examiner stated was an adequate stressor.  The examiner concluded that the Veteran did not have PTSD, in part because his symptoms were not consistent with a response to having been struck by lightning.  Such symptoms included fighting in his sleep and checking his house during the night.  The examiner also found that the Veteran lacked other symptoms of PTSD.  However, included in the discussion of the findings and records was the statement:  "He does experience some mild anxiety during a storm that may be secondary to a lightning storm [sic]."  The examiner did not address whether the Veteran might have a generalized anxiety disorder due to the events which occurred in service.  

Finally, in August 2016, the Veteran was seen for a routine physical examination by a private doctor.  This physician stated that the Veteran "suffers from severe PTSD that in medical opinion [sic] is the direct result of his time in military service while serving in the Gulf War and the lightning strike he took."  The physician also stated that the lightning strike contributed to "PTSD/depression/anxiety."  Unfortunately, the physician did not report any specific symptoms, or how the diagnosis conformed to the DSM-IV or DSM-5 criteria.  

As can be seen, the evidence, in particular, the evaluations summarized above, is insufficient to place the evidence in equipoise, but also fails to support a denial of the claim.  Moreover, due to the Veteran's regrettably inconsistent stressor statements, an examination is needed, rather than simply an opinion.  The Veteran is advised to be candid and complete in his statements to the examiner, to ensure that the opinion is based on an accurate history, as well as to ensure that no legitimate symptoms are overlooked.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from January 2014 to date, in particular, any mental health/psychiatry records of treatment or evaluations.

2.  Then, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may exist, to include PTSD.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  

Based on a review of the claims folder, examination of the Veteran, any needed studies or tests, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD is the result of any in-service event.  In this regard, note that the Veteran, as a member of the 82nd Airborne Division, was a Cannon Crewmember during the 1st Gulf War, and was in Southwest Asia from August 1990 to March 1991.  In addition, he was struck by lightning in July 1990.  

The VA examiner should also determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is as likely as not that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service, to include the in-service stressor discussed above.  In this regard, the examiner's attention is drawn to a report of anxiety associated with the lightning strike in the November 2014 examination report.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question, or that the Veteran has failed to cooperate in providing credible information.  

3.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. If not, the appropriate corrective action must be undertaken.

4.  After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for PTSD based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand, and the August 2016 private examination.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

